Smith, J.  (1) In this cause it was alleged that by Act 457 of the Special Acts of 1911, p. 1245, the General Assembly created the Cache River Drainage District; but that, at the following session of the General Assembly, this Act had been repealed by Act 119 of the Acts of 1913, p. 512. That the repealing Act made provision for ascertaining the indebtedness which had been incurred by the district, and for its payment, and that pursuant to these provisions an indebtedness had been found due Alex Berger, as treasurer of this district, and this indebtedness was declared a lien upon the lands of the district, which was prorated against the lands pursuant to the directions of the repealing Act. The amount apportioned against appellees’ lands was not paid, and there was a decree of foreclosure of this supposed lien, and at the sale thereunder appellant bought the lands here involved. This sale was attacked by appellees upon the ground that various irregularities existed in the rendition of this decree,' and the court so found, and decreed that appellees had the right of redemption and awarded them this right, and assessed the costs of the court below against them. Since the rendition of the decree so appealed from, this court has rendered its opinion in the case of Morgan Engineering Co. v. Cache River Drainage District, 122 Ark. 491. As will appear from an inspection of that opinion, that was a proceeding to enforce a demand against the same drainage district which undertook to enforce the lien above stated. In that case, in a discussion of the above mentioned Acts, we said: « “Counsel for appellant contends that, although all the prior proceedings were invalid, yet the General Assembly had power to pass the Act of 1913, abolishing the district and directing a levy upon the lands intended to be benefited for the preliminary expenses incurred under the alleged contract with the appellant, and that the Act levying the assessment for this purpose adopted the description of the lands as assessed, and that therefore this latter Act was not void for uncertainty. Citing Board of Dir. Crawford Co., Levee Dist. v. Dunbar, 107 Ark. 285; Fellows v. McHaney, 113 Ark. 363-371; Thibault v. McHaney, 119 Ark. 188, 177 S. W. 877. We cannot agree with this contention of counsel, for the Act of 1911, purporting to create the Cache River Drainage District, as we have seen, was void ab initio because of the uncertainty in the description of the boundaries of such district. In the eases cited by appellant to support its contention the Acts creating the district were valid Acts, and the districts were therefore legally brought into existence, and there was authority ' or incurring the preliminary expenses in forwarding and promoting the improvement contemplated. But such was not the case here. “The Act of 1913 did not purport to and could not cure the defects of description in the Act of 1911 that rendered the so-called Cache River Drainage District void for uncertainty; and it was not within the power of the Legislature of 1913 to Validate contracts made with those acting in the capacity of directors of a district that never had in fact any existence and to make the preliminary expenses incurred under these void contracts liabilities against the land included in the proposed district. To do this would be taking property of the appellees and other land owners without due process of law and without compensation. That case is decisive of this. Having held that there was never any district and, consequently, no indebtedness against it, we must hold the proceeding under which the sale took place to be coram non judice. If there was no district, and therefore no indebtedness, it must follow that there could be no lien covering an indebtedness to foreclose. The court below directed appellees to pay appellant the taxes, penalty, interest and costs paid by Mm when he purchased the lands, and assessed against appellees the costs of the court below. The judgment of the court cancelling this sale will be affirmed, but the direction requiring appellees to pay the taxes and costs will be set aside, and all the costs of this suit will be assessed against appellant. The decree will be reversed and the cause remanded with directions to enter a decree accordingly.